Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-30-2009

Owen Troxelle v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3773




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Owen Troxelle v. USA" (2009). 2009 Decisions. Paper 1642.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1642


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-102                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-3773
                                      ___________

                            OWEN BRITTON TROXELLE,
                                             Appellant

                                            v.

                          UNITED STATES OF AMERICA
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 08-cv-03442)
                     District Judge: Honorable Berle M. Schiller
                     ____________________________________

                    Submitted for Possible Summary Action Pursuant
                       to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 12, 2009

              Before: McKEE, FISHER and CHAGARES, Circuit Judges

                                 (Filed: March 30, 2009)
                                       __________

                                       OPINION
                                      __________

PER CURIAM

      Owen Britton Troxelle filed a pro se complaint in the District of Columbia against

the United States of America. The case was transferred to the Eastern District of

Pennsylvania in June 2008. On July 25, 2008, the District Court dismissed the action as
legally and factually unintelligible, noting that despite reasonable efforts to discern the

nature of Troxelle’s claims the court was unable to understand the harm alleged or the

relief sought. Troxelle filed a motion for “Correction of Records and Proper Situs of

Case” and a motion for reconsideration, both of which the court denied. In its order

denying reconsideration, the District Court noted that the case was closed and that it

would consider no further pleadings from Troxelle.1 Troxelle appealed and the United

States moved for summary affirmance of the District Court’s order. For the following

reasons, we will affirm.

       Although not a model of clarity, Troxelle’s complaint is factually intelligible. He

brings suit under the Takings Clause of the Fifth Amendment and the Trading with the

Enemy Act of 1917, 50 U.S.C. app. §§ 9, 10. The basis of his claim appears to be that

“liability” and involuntary servitude were imposed upon him when his parents requested a

birth certificate and a social security number for him and that continued use of these

identifying documents by state and federal agencies is fraudulent. Troxelle also asserts

that he was “falsely registered directly or indirectly” under the Trading with the Enemy

Act. All of these actions allegedly violate his property rights. He seeks millions of

dollars in damages, as well as injunctive relief requiring various federal and state entities




       1
       Because the District Court expressly closed the action and barred any further
pleadings from Troxelle, Troxelle cannot cure the defect in his complaint and its
dismissal is appealable under 28 U.S.C. § 1291. Borelli v. City of Reading, 532 F.2d 950,
951-52 (3d cir. 1976) (per curiam).

                                              2
to correct their records and to cease violating the law. In support of his complaint,

Troxelle submitted numerous exhibits, including correspondence with the Pennsylvania

Department of Transportation, the Pennsylvania Division of Vital Records, and the

United States Attorney General’s Office in which he makes complaints, requests a

criminal investigation, and submits invoices for damages due for alleged improper

actions.

       Although we can understand what is presented in the complaint, we agree with the

District Court that the complaint is legally unintelligible in that it lacks an arguable basis

in law or cognizable cause of action. Cf. Neitzke v. Williams, 490 U.S. 319, 327 (1989).

Thus, we will summarily affirm the District Court’s order dismissing the complaint.

Accordingly, we grant the government’s motion for summary affirmance and deny

Troxelle’s motions for a protective order and for reinstatement of the case.2




       2
         Troxelle filed a “Motion for a Protective Order” and a “Motion to Move This
Court for Reinstatement of Case” in which he notified this Court of missing documents
related to his complaint and provided those documents. We construe these motions as
responses to Appellee’s motion for summary affirmance and note that we have reviewed
the filings.

                                               3